Name: Council Regulation (EEC) No 3583/85 of 17 December 1985 opening a Community tariff quota for high-quality, fresh, chilled or frozen beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff (1986)
 Type: Regulation
 Subject Matter: animal product;  foodstuff;  tariff policy
 Date Published: nan

 No L 343/8 Official Journal of the European Communities 20 . 12. 85 COUNCIL REGULATION (EEC) No 3583/85 of 17 December 1985 opening a Community tariff quota for high-quality, fresh , chilled or frozen beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff ( 1986) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 1 1 3 thereof, ' Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas the Community has undertaken, within the General Agreement on Tariffs and Trade (GATT), to open an annual Community tariff quota at a rate of duty of 20 % for a quantity, expressed in product weight, fixed at 29 800 tonnes of high-quality, fresh, chilled or frozen beef and veal falling within subheadings 02.01 A II a) and b) of the Common Customs Tariff ; whereas this quota should thereof be opened for 1986 ; Whereas there should be a guarantee of equal and conti ­ nuing access by all interested operates within the Community to the said quota and of uninterrupted appli ­ cation of the rate laid down for that quota, to all imports of the products in question, in all the Member States up to the limit of the volume of the quota ; whereas it seems appropriate, to this end to set up a system of use of the Community tariff quota, based on the presentation of a certificate of authenticity guaranteeing the nature of the products, where they are imported from and their origin ; Whereas the detailed rules to implement these provisions should be drawn up in accordance with the procedure laid down in Article 27 of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (3), as last amended by the 1979 Act of Accession , HAS ADOPTED THIS REGULATION : Article 1 1 . A Community tariff quota for high quality, fresh, chilled, or frozen beef and veal falling within subheadings 02.01 A II a) and b) of the Common Customs Tariff shall be opened for 1986. The total volume of this quota shall be 29 800 tonnes, expressed in product weight. 2 . Under this quota the applicable duty of the Common Customs Tariff shall be fixed at 20 % . Article 2 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 , and in particular : (a) provisions to guarantee the nature of the products where they are coming from and their origin ; (b) provisions concerning recognition of the document to enable verification of the guarantee provided for in (a). Article 3 This Regulation shall enter into force on 1 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 December 1985 . For the Council The President J. F. POOS (') OJ No C 277, 17 . 10 . 1984, p. 6 . (2) Opinion delivered on 13 December 1985 (not yet published in the Official Journal). (3) OJ No L 148 , 28 . 6 . 1968 , p. 24 .